DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 27, 2022 has been entered. Claims 81, 84-89, 91-92, 94-95 are pending in the application.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Scherer on 05/12/2022.

The application has been amended as follows: 
Claim 81: On line 16, “the feeding” is replaced with “the portable enteral feeding”.
Claim 81: On line 19, “the enteral tube” is replaced with “the portable enteral”.
Claim 81: On line 20, “the enteral tube” is replaced with “the portable enteral”.
Claim 81: On line 22, “the enteral feeding” is replaced with “the portable enteral feeding”.
Claim 81: On line 23, “the enteral feeding” is replaced with “the portable enteral feeding”.
Claim 81: On line 24, “the enteral feeding” is replaced with “the portable enteral feeding”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Specifically, Chang and  McGlothlin fail to teach the docking station comprises a guide means comprising a tubular member for guiding the portable enteral feeding device to the detector, the portable enteral feeding device being guided upwardly and away from the docking station by the tubular member, a flexible sleeve for sealing engagement with the portable enteral feeding device in which the portable enteral feeding device fits in said flexible sleeve, said sleeve comprising a rim for surrounding and sealing against the portable enteral feeding device, and being configured to prevent spillages from contacting the detector. While Cohen teaches an embodiment in Fig 12 wherein the docking station (94) comprises a guide means comprising a tubular member (92), there is no teaching of a weight sensor as required by claim 1. Additionally, Pan (US 2011/0160649) teaches a docking station (10, Fig 2) comprising a guide means (70, Fig 2) for guiding the fluid bag to the detector (“weigh scale”) and a sealing engagement around the fluid back as a result of the cover 2 (Para 0044), however, the guide means does not comprise a tubular member and there is no flexible sleeve. It would not have been obvious to combine the prior art of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783